REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of Provost’s 132 Declaration filed on August 10, 2022, which showed unexpected superior results of instant composition consisting essentially of sodium chloride and citric acid in a ratio of 3:1 by volume, previous 103 rejections over Pine (“Tips and tricks: Preventing activation of gag reflex when exposing radiographs”) in view of (i) Lindbo’097, (ii) “How to Take Supplements without Gagging or Getting Them Caught In Your Throat”, Naturally Unbridled Wellness (Mar. 1, 2014) and (iii) Levine’839 or Szamosi’878 are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 13, 2022